MORTGAGE REGISTRATION TAX — INDIAN CREDIT TAX Mortgages upon real property executed to the Indian Credit Association, when tendered for filing and recording, are subject to the mortgage registration tax provided by 68 O.S. 1901 [68-1901] — 68 O.S. 1909 [68-1909] (1971).  This is to acknowledge receipt of your letter wherein you ask the following question: "Are mortgages upon real property executed to the Indian Credit Association, when tendered for filing and recording, subject to the Mortgage Registration Tax provided for in 68 O.S. 1901 [68-1901] — 68 O.S. 1909 [68-1909] (1971)?" Title 68 O.S. 1901-1909 [68-1901 — [68-1909] (1971), provides, in effect, for a mortgage registration tax on mortgages filed and recorded by the county clerks of the State of Oklahoma. You state in your letter that previous Attorney General Opinions have held that various federal agencies or entities are exempt from this mortgage registration tax. See Attorney General Opinions 63-514 and 66-207. Article X, Section 6 of the Oklahoma Constitution states, in part: ". . . and all property of the United States, and of this state, and of counties and municipalities of this state; . . . shall be exempt from taxation . . ." The Attorney General Opinions referred to above have held that mortgages of governmental entities are not subject to the mortgage registration tax.  Title 25 U.S.C.A. 461-486 and 701-510, authorize the creation of corporate entities or associations which includes credit associations. However, there is nothing in these statutes which creates any kind of federal agency or entity. Since these credit associations are not governmental entities, they are not afforded the protection of Article X, Section 6 of the Oklahoma Constitution, and therefore, mortgages held and filed by these credit associations are subject to the mortgage registration tax in 68 O.S. 1901-1909 [68-1901-1909] (1971).  It is, therefore, the opinion of the Attorney General that your question be answered in the affirmative in that mortgages upon real property executed to the Indian Credit Association, when tendered for filing and recording, are subject to the mortgage registration tax provided by 68 O.S. 1901-1909 [68-1901-1909] (1971).  (Todd Markum)